

117 HR 2424 RH: Agricultural Fairs Rescue Act
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 93117th CONGRESS1st SessionH. R. 2424[Report No. 117–129]IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Panetta (for himself, Mr. Long, Mr. Levin of California, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on AgricultureSeptember 27, 2021Additional sponsors: Mr. Carbajal, Mr. Costa, Mr. DeFazio, Ms. Kaptur, Ms. Stefanik, Mr. Welch, Ms. Craig, Mr. Rose, Mr. Thompson of California, Mr. Fortenberry, Mr. Kahele, Mr. Kind, Mr. Khanna, Mr. Mann, Mr. McGovern, Mrs. Bice of Oklahoma, Ms. McCollum, Mr. Jacobs of New York, Mr. Gohmert, Mr. Trone, Mr. Meuser, Ms. Pingree, Mr. Carl, Mr. Delgado, Mr. Gimenez, Ms. Kuster, Mr. O'Halleran, Ms. Salazar, and Mr. SablanSeptember 27, 2021Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on April 8, 2021A BILLTo direct the Secretary of Agriculture to establish a program under which the Secretary awards grants to States or State departments of agriculture for the purposes of providing support to agricultural fairs for losses sustained due to COVID–19.1.Short titleThis act may be cited as the Agricultural Fairs Rescue Act.2.Agricultural Fair Rescue Grants(a)In generalNot later than 180 days after the date on which funds are made available to carry out this section, the Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, shall award a grant to each State department of agriculture (or other appropriate State agency assigned with the promotion of agricultural fairs) for the purposes of providing support to eligible agricultural fairs for losses sustained by such fairs due to COVID–19.(b)Amount of grantThe amount of a grant to a State or State department of agriculture under this section shall be based on the difference between the average attendance at agricultural fairs in the State for a calendar year occurring during the 3-calendar-year period beginning with calendar year 2017 (or over a shorter period, if attendance data is not available for the entire 3-calendar-year period) compared to calendar year 2020.(c)ConditionsAs a condition on the receipt of a grant under this section, a State or State department of agriculture shall agree—(1)to prioritize supporting eligible agricultural fairs in the State facing the greatest financial hardship; and(2)to use not more than 5 percent of grant funds for administrative costs incurred in providing support to eligible agricultural fairs.(d)Use of fundsA State or State department of agriculture selected to receive a grant under this section may only use grant funds to assist eligible agricultural fairs that—(1)host annual events that are drivers and promoters of agribusiness in the State (as determined by the State); (2)have experienced a closure, stoppage, or cancellation of a local, county or State fair operations as a direct or indirect result of—(A)the COVID–19 national emergency; or(B)any associated actions taken by any governmental authority at the Federal, State, county, or municipal level in response to that national emergency;(3)agree to, and demonstrate the intent to, re-establish a fair within 18 months of the termination of the declaration specified in subsection (f)(2);(4)agree to use all grant funds within the 18-month period that begins on the date on which such funds are received; and(5)agree to use funds received pursuant to this section for operating capital expenses, to reimburse operating expenses paid from reserves not originally intended for operating expenses, repay indebtedness incurred to pay operating expenses, or repay other third parties that contributed to funding operating expenses, but not for capital improvements.(e)Funding(1)In generalThere is authorized to be appropriated to make grants under this section $500,000,000 for fiscal year 2022, each succeeding fiscal year occurring during the COVID–19 national emergency, and the first fiscal year immediately following the termination of such national emergency.(2)Administrative expensesOf the funds made available under paragraph (1) to carry out this section for a fiscal year, not more than 8 percent may be used for expenses related to administering the program under this section.(f)DefinitionsIn this section: (1)Eligible agricultural fairThe term eligible agricultural fair means a local, county, or State fair that—(A)is a subunit of a government entity, a public corporation organized and existing pursuant to State law, or is owned and operated as a not-for-profit organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and(B)helps farmers, ranchers, or foresters—(i)promote their products; or(ii)expand agricultural markets through conservation programs, agricultural research, educational programs, or other events that encourage agriculture, horticulture, and the domestic arts.(2)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to COVID–19. (3)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(4)State department of agricultureThe term State department of agriculture means the agency, commission, or department of a State government responsible for agriculture in the State.September 27, 2021Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed